UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2012 Commission file number 1-8491 HECLA MINING COMPANY (Exact name of registrant as specified in its charter) Delaware 77-0664171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6500 Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of principal executive offices) (Zip Code) 208-769-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XX .No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XX .No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated Filer XX.Accelerated Filer . Non-Accelerated Filer .Smaller reporting company . (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes .No XX. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding August 3, 2012 Common stock, par value $0.25 per share Hecla Mining Company and Subsidiaries Form 10-Q For the Quarter Ended June30, 2012 INDEX* 2 Page PART I - Financial Information Item 1 – Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - June 30, 2012 and December 31, 2011 4 Condensed Consolidated Statements of Operations and Comprehensive Income - Three Months Ended and Six Months Ended – June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows - Six Months Ended June 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures PART II - Other Information Item 1 – Legal Proceedings 39 Item 1A – Risk Factors 39 Item 4 – Mine Safety Disclosures 39 Item 6 – Exhibits 39 Signatures 39 Exhibits 40 *Items 2, 3 and 5 of Part II are omitted as they are not applicable. 3 Part I - Financial Information Item 1. Financial Statements Hecla Mining Company and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except shares) June 30, 2012 December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade Other, net Inventories: Concentrates, doré, and stockpiled ore Materials and supplies Current deferred income taxes Other current assets Total current assets Non-current investments Non-current restricted cash and investments Properties, plants, equipment and mineral interests, net Non-current deferred income taxes Other non-current assets and deferred charges Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll and related benefits Accrued taxes Current portion of capital leases Current portion of accrued reclamation and closure costs Total current liabilities Capital leases Accrued reclamation and closure costs Other noncurrent liabilities Total liabilities Commitments and contingencies SHAREHOLDERS’ EQUITY Preferred stock, 5,000,000 shares authorized: Series B preferred stock, $0.25 par value, 157,816 shares issued and outstanding, liquidation preference — $7,891 39 39 Common stock, $0.25 par value, authorized 500,000,000 shares; issued and outstanding 2012 — 285,546,859 shares and 2011 — 285,289,924 shares Capital surplus Accumulated deficit (115,734 ) (120,557 ) Accumulated other comprehensive loss (24,304 ) (23,498 ) Less treasury stock, at cost; 2012 — 437,986 shares and 2011 — 392,645 shares (2,723 ) (2,520 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 4 Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) (Dollars and shares in thousands, except for per-share amounts) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Sales of products $ Cost of sales and other direct production costs Depreciation, depletion and amortization Gross profit Other operating expenses: General and administrative Exploration Pre-development — — Other operating expense Provision for closed operations and environmental matters Lucky Friday suspension-related costs — — Income (loss) from operations ) Other income (expense): Gain on sale of investments — — — Gain (loss) on derivative contracts ) Interest and other income 32 Interest expense ) Income before income taxes Income tax provision ) Net income Preferred stock dividends ) Income applicable to common shareholders $ Comprehensive income: Net income $ Reclassification of net gain on sale of marketable securities included in net income — — — ) Unrealized holding gains (losses) on investments ) Comprehensive income $ Basic income per common share after preferred dividends $ Diluted income per common share after preferred dividends $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Cash dividends declared per common share $ $ — $ $ — The accompanying notes are an integral part of the interim condensed consolidated financial statements. 5 Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, 2012 June 30, 2011 Operating activities: Net income $ $ Non-cash elements included in net income: Depreciation, depletion and amortization Gain on sale of investments — (611 ) (Gain) loss on disposition of properties, plants, equipment, and mineral interests (8 ) Provision for reclamation and closure costs Stock compensation Deferred income taxes Amortization of loan origination fees (Gain) loss on derivative contracts (9,198 ) Other non-cash charges, net Change in assets and liabilities: Accounts receivable (16,838 ) (8,282 ) Inventories (2,856 ) Other current and non-current assets Accounts payable and accrued liabilities Accrued payroll and related benefits (3,696 ) (445 ) Accrued taxes (6,618 ) (6,364 ) Accrued reclamation and closure costs and other non-current liabilities (3,602 ) (1,178 ) Cash provided by operating activities Investing activities: Additions to properties, plants, equipment and mineral interests (51,535 ) (40,580 ) Proceeds from sale of investments — Proceeds from disposition of properties, plants and equipment Purchases of investments — (3,200 ) Changes in restricted cash and investment balances — Net cash used in investing activities (51,419 ) (32,913 ) Financing activities: Proceeds from exercise of stock options and warrants — Acquisition of treasury shares (203 ) (469 ) Dividends paid to common shareholders (9,986 ) — Dividends paid to preferred shareholders (276 ) (3,546 ) Repayments of capital leases (2,492 ) (1,297 ) Net cash used in financing activities (12,957 ) (474 ) Change in cash and cash equivalents: Net increase (decrease) in cash and cash equivalents (33,136 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Significant non-cash investing and financing activities: Addition of capital lease obligations $ $ Accounts payable change relating to capital additions $ ) $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 6 Note 1.Basis of Preparation of Financial Statements In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements and notes to the interim condensed consolidated financial statements contain all adjustments, consisting of normal recurring items, necessary to present fairly, in all material respects, the financial position of Hecla Mining Company and its consolidated subsidiaries (“we” or “our” or “us”).These unaudited interim condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and related footnotes as set forth in our annual report filed on Form 10-K for the year ended December31, 2011, as it may be amended from time to time. The results of operations for the periods presented may not be indicative of those which may be expected for a full year.The unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although we believe that the disclosures are adequate for the information not to be misleading. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, the reported amounts of revenues and expenses during the reporting period and the disclosures of contingent liabilities.Accordingly, ultimate results could differ materially from those estimates. Note 2.Investments and Restricted Cash Investments At June30, 2012 and December31, 2011, the fair value of our non-current investments was $2.7 million and $3.9 million, respectively.Our non-current investments consist of marketable equity securities, which are carried at fair value as they are classified as “available-for-sale.” The cost basis of our non-current investments was approximately $3.5 million at June30, 2012 and December31, 2011. At June30, 2012, total unrealized loss positions of $0.8 million, net of unrealized gains of $0.2 million, for our non-current investments were included in accumulated other comprehensive loss. Restricted Cash and Investments Various laws, permits, and covenants require that financial assurances be in place for certain environmental and reclamation obligations and other potential liabilities.These restricted investments are used primarily for reclamation funding or for funding surety bonds, and were $0.9 million at June30, 2012 and December31, 2011. Restricted investments primarily represent investments in money market funds and certificates of deposit. 7 Note 3.Income Taxes Major components of our income tax provision (benefit) for the three and six months ended June 30, 2012 and 2011 are as follows (in thousands): Three Months Ended June30, Six Months Ended June30, Current: Federal $ ) $ $ $ State 2 Foreign Total current income tax provision (benefit) (27 ) Deferred: Federal and state deferred income tax provision Total income tax provision $ Our ability to utilize our deferred tax assets depends on future taxable income generated from operations. For the six months ended June 30, 2012, there were no circumstances that caused us to change our assessment of the ability to generate future taxable income to realize our deferred tax assets.After utilization of $3.7 million during the first six months of 2012, the net deferred tax asset at June30, 2012 was $112.1 million. It is possible that the valuation allowance on our deferred tax asset will change in the future as a result of the analysis of our long-range forecasts, with a resulting tax provision or benefit. The current income tax provisions for the six months ended June 30, 2012 and 2011 vary from the amounts that would have resulted from applying the statutory income tax rate to pre-tax income primarily due to the effects of percentage depletion for all periods presented and the change in valuation allowance related to foreign operations during the six months ended June 30, 2012. Note 4.Commitments, Contingencies and Obligations Rio Grande Silver Guaranty Our wholly-owned subsidiary, Rio Grande Silver Inc. (“Rio”), is party to a joint venture with Emerald Mining & Leasing, LLC (“EML”) and certain other parties with respect to a land package in the Creede Mining District of Colorado that is adjacent to other land held by Rio. Rio holds a 70% interest in the joint venture. In connection with the joint venture, we are required to guarantee certain environmental remediation-related obligations of EML to a third party up to a maximum liability to us of $2.5 million. As of June30, 2012, we have not been required to make any payments pursuant to the guaranty. We may be required to make payments in the future, limited to the $2.5 million maximum liability, should EML fail to meet its obligations to the third party. However, to the extent that any payments are made by us under the guaranty, EML, in addition to other parties named in the amended agreement, have jointly and severally agreed to reimburse and indemnify us for any such payments. We have not recorded a liability relating to the guaranty as of June30, 2012. Lucky Friday Water Permit Exceedances In late 2008 and during 2009, Hecla Limited experienced a number of alleged water permit exceedances for water discharges at its Lucky Friday unit. The 2008 alleged violations resulted in Hecla Limited entering into a Consent Agreement and Final Order (“CAFO”) and a Compliance Order with the EPA in April 2009, which included an extended compliance timeline. In connection with the CAFO, Hecla Limited agreed to pay an administrative penalty to the EPA of $177,500 to settle any liability for such alleged exceedances. The 2009 alleged violations were the subject of a December 2010 letter from the EPA informing Hecla Limited that the EPA is prepared to seek civil penalties for these alleged violations, as well as for alleged unpermitted discharges of waste water in 2010 at the Lucky Friday unit. In the same letter, the EPA invited Hecla Limited to discuss these matters with them prior to filing a complaint. In April 2011, Hecla Limited received an additional request for information from the EPA on the alleged unpermitted discharges in 2010. Hecla Limited disputes the EPA's assertions, but has begun negotiations with the EPA in an attempt to resolve the matter, which includes additional water quality monitoring to better understand the quality and source of the alleged unpermitted discharge. We do not believe that the outcome of this claim will have a material adverse effect on our results from operations or financial position. Hecla Limited strives to maintain its water discharges at the Lucky Friday unit in full compliance with the permit, but cannot provide assurances that it will be able to fully comply with the permit limits in the future. 8 States of South Dakota and Colorado Superfund Sites Related to CoCa Mines, Inc. In 1991, Hecla Limited acquired all of the outstanding common stock of CoCa Mines, Inc. (“CoCa”). Gilt Edge Mine Superfund Site In August 2008, the EPA made a formal request to CoCa for information regarding the Gilt Edge Mine Site located in Lawrence County, South Dakota, and asserted that CoCa may be liable for environmental cleanup at the site. The Gilt Edge Mine Site was explored and/or mined beginning in the 1890s. In the early 1980s, CoCa was involved in a joint venture that conducted a limited program of exploration work at the site. This joint venture terminated in 1984, and by 1985 CoCa had divested itself of any interest in the property. In July 2010 the United States informed CoCa that it intends to pursue CoCa and several other potentially responsible parties on a joint and several basis for liability for past and future response costs at Gilt Edge under the Comprehensive Environmental Response, Compensation, and Liability Act ("CERCLA"). Currently, the United States alleges that CoCa is liable based on participation in the joint venture, and that CoCa has succeeded to the liabilities of its predecessor at the site, Congdon & Carey, which may have held certain property interests at the site. As of January 2010, the EPA had allegedly incurred approximately $91 million in response costs to implement remedial measures at the Gilt Edge site, and estimated future response costs of $72 million. Hecla Limited did not acquire CoCa until 1991, well after CoCa discontinued its involvement with the Gilt Edge site. In addition, CoCa is and always has been a separate corporate entity from Hecla Limited. In August 2010, CoCa initiated negotiations with the United States in order to reach a settlement of its liabilities at the site that takes into account CoCa's limited financial resources. In late September 2010, in connection with these negotiations, CoCa received a request from the Department of Justice for additional information regarding its finances. CoCa provided written responses and additional information in January 2011. In April 2011, CoCa, and its parent Hecla Limited, received additional information requests related to Gilt Edge, and both entities responded to the EPA in July 2011. We believe that Hecla Limited is not liable for any cleanup at the site, and if CoCa might be liable, it has limited assets with which to satisfy any such liability. Settlement negotiations with the EPA are ongoing, but there can be no assurance such negotiations will be successful. Nelson Tunnel/Commodore Waste Rock Pile Superfund Site In August 2009, the EPA made a formal request to CoCa for information regarding the Nelson Tunnel/Commodore Waste Rock Pile Superfund Site in Creede, Colorado. A timely response was provided and the EPA later arranged to copy additional documents. CoCa was involved in exploration and mining activities in Creede during the 1970s and the 1980s. No formal claim for response costs under CERCLA has been made against CoCa for this site. Hecla Limited did not acquire CoCa until 1991, well after CoCa discontinued its historical activities in the vicinity of the site. In addition, CoCa is and always has been a separate corporate entity from Hecla Limited. Therefore, we believe that Hecla Limited is not liable for any cleanup, and if CoCa might be liable, it has limited assets with which to satisfy any such liability. ASARCO, LLC Contribution Claims In 2011 and 2012, ASARCO, LLC, filed three lawsuits against us and other mining companies seeking contribution and cost recovery relating to payments ASARCO alleges it has made under CERCLA in connection with various mine sites throughout the Northwest United States, including (i) the Barker-Hughesville Site in Cascade and Judith Basin Counties, Montana, (ii) the Black Pine Mine Site in Granite County Montana, and (iii) the Van Stone Mine Site in Stevens County, Washington.At these three sites, ASARCO alleges it has spent $9 million, $17.7 million, and $3.5 million, respectively, under CERCLA in payments to various governments.ASARCO alleges that Hecla or its predecessors operated at each of these sites and is therefore liable to ASARCO for contribution of part of the payments made by ASARCO under CERCLA.We have begun investigating the basis for ASARCO's claims and believe Hecla Limited had very limited involvement at these sites long ago.We do not believe that the outcome of any of these claims, either alone or in the aggregate, will have a material adverse effect on our results from operations or financial position.We have made an immaterial accrual for potential liability on the Barker-Hughesville matter, but have made no accruals for the other two matters, each of which was filed against us in June of 2012. 9 Johnny M Mine Area near San Mateo, McKinley County, New Mexico In May 2011, the EPA made a formal request to Hecla Mining Company for information regarding the Johnny M Mine Area near San Mateo, McKinley County, New Mexico, and asserted that Hecla Mining Company may be responsible under CERCLA for environmental remediation and past costs the EPA has incurred at the site. Mining at the Johnny M was conducted for a limited period of time by Ranchers Exploration and Development Corporation, a predecessor of our subsidiary, Hecla Limited. In June 2011, Hecla Limited responded to the EPA's request and discussions are ongoing. In February 2012, a subsidiary of Hecla Limited acquired a parcel of land that is adjacent to the Johnny M site and which was occupied by one or more individuals and livestock. The EPA has alleged that this property may contain hazardous substances released from the Johnny M site. The land was purchased for $1.875 million, reducing the accrual by that amount in the first quarter of 2012. Hecla also received a release from liability from the landowners. Our unaudited interim condensed consolidated financial statements as of June30, 2012 include an accrual balance by Hecla Limited of $1.4 million for estimated past costs and investigation and planning costs, including a $0.5 million accrual recorded in the second quarter of 2012.We cannot with any degree of certainty estimate the amount of any additional liability Hecla Limited may face at the site due to several reasons, including (but not limited to):neither the EPA nor Hecla Limited have completed investigations of the site, the amount and type of remediation required have not yet been determined, and the existence of other potentially responsible parties has not yet been determined. Carpenter Snow Creek Site, Cascade County, Montana In July 2010, the EPA made a formal request to Hecla Mining Company for information regarding the Carpenter Snow Creek Superfund Site located in Cascade County, Montana. The Carpenter Snow Creek Site is located in a historic mining district, and in the early 1980s Hecla Limited leased 6 mining claims and performed limited exploration activities at the site. Hecla Limited terminated the mining lease in 1988. In June 2011, the EPA informed Hecla Limited that it believes Hecla Limited, among several other viable companies, may be liable for cleanup of the site or for costs incurred by the EPA in cleaning up the site. The EPA stated in the June 2011 letter that it has incurred approximately $4.5 million in response costs and estimated that total remediation costs may exceed $100 million. Because Hecla Limited had very limited activity at the site, we do not believe that the outcome of the claim will have a material adverse effect on our results from operations or financial position. We have not recorded a liability relating to the site as of June30, 2012. Other Commitments and Obligations Our contractual commitments as of June30, 2012 included approximately $7.9 million for commitments relating to capital items at Lucky Friday and Greens Creek. In addition, our commitments relating to open purchase orders at June30, 2012 included approximately $11.2 million and $0.8 million, respectively, for various capital items at the Greens Creek and Lucky Friday units, and approximately $0.4 million for various non-capital costs. We also have total commitments of approximately $14.4 million relating to scheduled payments on capital leases, including interest, primarily for equipment at our Greens Creek and Lucky Friday units (see Note 9 for more information). We are obligated to pay $95.4 million to the plaintiffs over the next approximately two years pursuant to the previously disclosed Consent Decree entered on September 8, 2011 (“Consent Decree”), which settled Hecla Limited's Coeur d'Alene Basin environmental liability.The remaining payments under the terms of the Consent Decree require third party surety for which Hecla Limited pays an annual maintenance fee. The first annual maintenance fee of $0.6 million was paid in October 2011. We had letters of credit for approximately $0.6 million outstanding as of June30, 2012 for reclamation and workers' compensation insurance bonding. Other Contingencies On February 1, 2012, a purported Hecla stockholder filed a putative class action lawsuit in U.S. District Court for the District of Idaho against Hecla and certain of our officers, one of whom is also a director.The complaint, purportedly brought on behalf of all purchasers of Hecla common stock from October 26, 2010 through and including January 11, 2012, asserts claims under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder and seeks, among other things, damages and costs and expenses.Specifically, the complaint alleges that Hecla, under the authority and control of the individual defendants, made certain false and misleading statements and allegedly omitted certain material information related to operational issues at the Lucky Friday mine. The complaint alleges that these actions artificially inflated the market price of Hecla common stock during the class period, thus purportedly harming investors who purchased shares during that time. A second suit was filed on February 14, 2012, alleging virtually identical claims. These complaints have been consolidated into a single case and a lead plaintiff and lead counsel has been appointed by the Court (Bricklayers of Western Pennsylvania Pension Plan, et al. v. Hecla Mining Company et al., Case No. 12-0042 (D. Idaho)).We cannot predict the outcome of this lawsuit or estimate damages if plaintiffs were to prevail. We believe that these claims are without merit and intend to defend them vigorously. 10 Related to the above described class action lawsuits, Hecla has been named as a nominal defendant in seven shareholder derivative lawsuits which name as defendants certain Hecla executives and members of Hecla's Board of Directors. The cases are: Adams, et al. v. Baker, et al., Case No. 12-0119 (D. Idaho), filed on March 9, 2012 in the United States District Court for the District of Idaho; Cygan v. Crumley, et al., Case No. 12-1506 (Kootenai Cnty. Dist. Ct.), filed on February 23, 2012; Hesley v. Baker, et al., Case No. 12-0097 (D. Idaho), filed on February 29, 2012; Moss v. Baker, et al., Case No. 12-0098 (D. Idaho), filed on February 29, 2012; Murguia v. Crumley, et al., Case No. 12-1959 (Kootenai Cnty. Dist. Ct.), filed on March 9, 2012; South, et ux. v. Baker, et al., Case No. 7294-VCL (Del. Ch. Ct.), filed on March 1, 2012; and McCoy v. Crumley, et al., Case No. 12-3908 (Kootenai Cnty. Dist. Ct.), filed on May 24, 2012. These cases have been consolidated such that there is one case pending in Idaho federal court, one in Delaware Chancery Court, and two in Idaho state court (Kootenai County). In general terms, these lawsuits allege breaches of fiduciary duties by the individual defendants and seek damages, purportedly on behalf of Hecla. In addition, the Board of Directors has received a letter on behalf of a purported shareholder demanding that Hecla commence litigation against certain executives anddirectors on substantially similar grounds. On April 16, 2012, we and the other defendants in the South v. Baker case filed a motion to dismiss the complaint in the Delaware Court of Chancery.On August 3, 2012, oral arguments were heard on this matter and we are awaiting the Court's decision.The cases in Idaho federal court are currently stayed pending the anticipated motion to dismiss being filed by Hecla in the class action lawsuit in U.S. District Court for the District of Idaho. In March 2012, Hecla Limited received notice of a complaint filed against it by the United Steel Workers, Local 5114, with the Federal Mine Safety Health Review Commission for compensation for bargaining unit workers at the Lucky Friday mine idled as a result of the previously-announced, temporary shutdown of the mine.The complaint alleges the bargaining unit workers are entitled to compensation under Section 111 of Federal Mine Safety and Health Act of 1977 from November 16, 2011 - the date an order was issued by the Mine Safety Health Administration (“MSHA”) to Hecla Limited - until such time as the order is terminated. We believe the claim is without merit, and that all wages due under Section 111, which was an immaterial amount, have already been paid.We may face a liability as a result of the union's claim in the range of $0 to $10 million; however, we have not recorded a liability relating to the claim as of June30, 2012. We are subject to other legal proceedings and claims not disclosed above which have arisen in the ordinary course of our business and have not been finally adjudicated. These can include, but are not limited to, legal proceedings and/or claims pertaining to environmental or safety matters. For example, in April 2011, a fatal accident occurred at the Lucky Friday Mine which was investigated by MSHA. In November 2011, an accident occurred as part of the construction of #4 Shaft which resulted in the fatality of one contractor employee.In an unrelated incident, in December 2011, a rock burst occurred in a primary access way at the Lucky Friday and injured seven employees, with no fatalities as a result of that incident.At the end of 2011, MSHA began a special impact investigation at the Lucky Friday mine which resulted in an order to remove loose cementitious material from the Silver Shaft, the primary access way from the surface at the Lucky Friday mine. As a result of MSHA's investigations related to these events, Hecla Limited has been issued monetary penalties (none of which are material, individually or in the aggregate), and may face additional enforcement actions, including additional monetary penaltiesfrom MSHA or other governmental agencies. Although there can be no assurance as to the ultimate disposition of these other matters, we believe the outcome of these other proceedings will not have a material adverse effect on our results from operations or financial position. Note 5.Earnings Per Common Share We are authorized to issue 500,000,000 shares of common stock, $0.25 par value per share, of which 285,546,859 shares were issued and outstanding at June30, 2012. 11 The following table reconciles weighted average common shares used in the computations of basic and diluted earnings per share for the three- and six-month periods ended June30, 2012 and 2011 (thousands, except per-share amounts): Three Months Ended June 30, Six Months Ended June 30, Numerator Net income $ Preferred stock dividends (138 ) (138 ) (276 ) (276 ) Net income applicable to common shares for basic and diluted earnings per share $ Denominator Basic weighted average common shares Dilutive stock options and restricted stock Diluted weighted average common shares Basic earnings per common share Net income applicable to common shares $ Diluted earnings per common share Net income applicable to common shares $ Diluted income per share for the three- and six-month periods ended June30, 2012 and 2011 excludes the potential effects of outstanding shares of our convertible preferred stock, as their conversion and exercise would have no effect on the calculation of dilutive shares. Options to purchase 605,005 shares of our common stock were excluded from the computation of diluted earnings per share for the three-month and six-month periods ended June30, 2012.For the three-month and six-month periods ended June30, 2011, options to purchase 552,388 and 333,388 shares of our common stock were excluded from the computation of diluted earnings per share.In each case, the exercise price of the options not included in the computations of diluted earnings per share exceeded the average price of our stock during those periods and therefore would not affect the calculation of earnings per share. Note 6.Business Segments We are currently organized and managed by two reporting segments: the Greens Creek unit and the Lucky Friday unit. General corporate activities not associated with operating units and their various exploration activities, as well as discontinued operations and idle properties, are presented as “other.”Interest expense, interest income and income taxes are considered general corporate items, and are not allocated to our segments. 12 The following tables present information about reportable segments for the three and six months ended June 30, 2012 and 2011 (in thousands): Three Months Ended June 30, Six Months Ended June 30, Net sales to unaffiliated customers: Greens Creek $ Lucky Friday (4 ) $ Income (loss) from operations: Greens Creek $ Lucky Friday ) ) Other ) $ ) $ $ $ The reductions in sales and income (loss) from operations at the Lucky Friday segment for the second quarter and first half of 2012 compared to the same periods in 2011 are due to the temporary suspension of production at the Lucky Friday mine during the 2012 period.At the end of 2011, MSHA began a special impact inspection at the Lucky Friday mine which resulted in an order to remove loose cementitious material from the Silver Shaft. In response, we submitted a plan to MSHA and received approval to remove the material, and this work commenced in the first quarter of 2012. In addition, the plan includes removal of unused utilities, construction of a water ring to prevent ice from forming in the winter, the installation of a metal brattice, repair of shaft steel, and installation of a new power cable, all of which should improve the shaft's functionality and possibly improve the shaft's hoisting capacity. We currently anticipate that the Silver Shaft work will be completed in late 2012, with production at the Lucky Friday temporarily suspended until early 2013.The smelter contracts related to treatment of Lucky Friday concentrates have been suspended during the care-and-maintenance period based on force majeure. With the Silver Shaft work completed down to the 4900 foot level, we expect to commence work on a haulage way bypassing an area at the 5900 level impacted by a rock burst in December 2011. In addition to work on the Silver Shaft, other significant surface and underground capital programs are being planned, including restart of the #4 Shaft sinking sometime in early 2013.However, the timing of completion of the Silver Shaft work and resumption of production and work on the #4 Shaft project at the Lucky Friday mine may ultimately vary from our current estimates.We expect to spend up to $50 million on all of these projects, including approximately $26 million to remove the loose cementitious material and for shaft improvements and $24 million on other capital projects. We expect to incur non-capitalized expenses of $26 million, based on the assumption that the mine will be on standby for the remainder of 2012 as this work is completed.As of the second quarter and first six months of 2012, we have incurred $6.4 and $12.6 million, respectively, in non-capitalized expenses, including $1.6 million and $3.1 million, respectively, in depreciation, depletion, and amortization, which is reported in Lucky Friday suspension-related costs on the Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited). The following table presents identifiable assets by reportable segment as of June30, 2012 and December31, 2011 (in thousands): June30, 2012 December 31, 2011 Identifiable assets: Greens Creek $ $ Lucky Friday Other $ $ 13 Note 7.Employee Benefit Plans We sponsor defined benefit pension plans covering substantially all U.S. employees.Net periodic pension cost for the plans consisted of the following for the three and six months ended June30, 2012 and 2011 (in thousands): Three Months Ended June 30, Pension Benefits Other Benefits Service cost $ $ $
